UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6947



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BRIAN LINTON, a/k/a Bee,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CR-95-41-H)


Submitted:   November 21, 2002            Decided:   December 3, 2002


Before LUTTIG and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Brian Linton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

         Brian Linton, a federal prisoner, seeks to appeal the district

court’s order denying relief on the merits on his motion filed

under 28 U.S.C. § 2255 (2000).           We have reviewed the record and

conclude that because Linton failed to timely file his § 2255

motion, see 28 U.S.C. § 2244(d) (2000), he is not entitled to

relief under § 2255.     Moreover, we find that Linton is not entitled

to   a    certificate   of   appealability.     See   generally   Slack   v.

McDaniel, 529 U.S. 473, 484 (2000); 28 U.S.C. § 2253(c)(1) (2000).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.      Because the appeal presents no complex or substantial

issues, we deny Linton’s motion for appointment of counsel.               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                  DISMISSED




                                     2